D D) LU EL EE
REPUBILQUE DEMOCRATIQUE DU CONGO
PROVINCE DE L'EQUATEUR Mbandaka, le... Je POIES |
CIRCONSCRIPTION FONCIERE DE MBANDAKA À
Division des titres Immobihers
B.P. 1005 eau 2. UT
MBANDAKA
À Mensieur le Directeur Général
de la Seciété Piantatieons et
Huileries du Cenge S-Â (PC)

Objet :
Projet de contrat à signer
er dx INSHASA

L
f Parcelle N°... 102...
|

Mensieur»

révvitairee à! lngende
J'ai l'honneur de vous faire parvenir

. Q/BOLONDO
concession perpétuelle en double exemplaire
re signature sous la

ion de

|
| en annexe, un projet de contrat de
| que je vous prie de me renvoyer dûment revêtu de vot
rubrique « L'EMPAYTEOTE » au bas du dernier feuillet avec indicat
Ê preuve de paiement.
Li
É Les frais à payer s' »lèvent à la somme de
es COUR ET CNRS Francs Congolais dont les détails ci-après :
È a) Taxe contrat = 22.500 (es
L b) Taxe d'enregistrement = 22.500 FC
c) Taxe P.V. de constat + 4132509 FC
È d) Taxe P.V. de mesurage = 13,500 FC
A e) Taxe croquis u 8000 FC
| f) Loyers impayés de = - Fe
g) Intérêt de retard (40%) = ss FC
h) Prix deréférence (25 ans }=  95°350 EC
175.550 FC

Montant que je vous invite à verser au
rale du Congo sur présentation de la note
onnateur de la DGRAD (ou de la F

N°200308 Chez la Banque Cent
tablie par l'ord

compte
Titres immobiliers à Mbandaka.

de perception dûment re

attaché à la Division des
Veuillez agréer..….Men

OBILIERS

L'assurance de ma considération distinquée.

LE 7 F

1 6
LB *
los

Y g
où 4
\
1

DEUXIEME ET DERNIER FEUILLET DU CONTRAT D'EMPHYTEOSE N° DBIE 6 ŸË

nus A ET T p
GNSCRIF £] contrt
é DE L'EQU/ À de en

SECTION x

EPRITOIRE :Ld/GE AIDE. nn
«LE CA

2prises
aise en

nt élire
DE

‘ de la

bee (se 12.

Ec/hele 7/65 200 -

a —

3 SOCTBTE ie RA L5 GOUVERNEU
MAL me

sevance et taxes rémunéralores 1
1 dr montant total de/ A" ZSDFC . Sebastien
avé suivant quitenee n° VW. 294229 ée

k y, og 205
ECEVEUR DE LA DGRAD / EX

